Citation Nr: 0022188	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  99-03 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel



INTRODUCTION

The appellant served on active duty from May 1976 to May 1980 
and from June 1981 to March 1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1. In a March 1994 decision, the Board denied the appellant's 
claim of entitlement to service connection for 
schizophrenia on the merits.  In an August 1995 single-
judge order, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) affirmed the 
Board's decision.

2. Evidence submitted in support of the appellant's petition 
to reopen his claim for service connection for 
schizophrenia since March 1994, is either duplicative of 
evidence previously considered or immaterial to the 
relationship between the appellant's schizophrenia and 
service.



CONCLUSION OF LAW

The March 1994, Board decision denying the appellant's claim 
to service connection for schizophrenia is final; evidence 
submitted since that decision does not constitute new and 
material evidence which allows the Board to reopen and review 
the appellant's claim.  38 U.S.C.A. §§ 5108, 7104(b) (West 
1991); 38 C.F.R. § 3.156(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Review of the record reveals that in March 1994 the Board 
denied the appellant's claim of entitlement to service 
connection for schizophrenia on the merits.  At that time, 
the Board reviewed the appellant's service personnel and 
medical records; the report of a 1991 examination by David 
Thomason, Psy.D.; the September 1991 statement of the program 
manager of the Monroe Mental Health Center; and treatment 
records from the Monroe Mental Health Center dated from 
October 1985 to January 1987.  The Board found that the 
appellant was noted to have a personality disorder while on 
active duty.  The Board also found that the appellant's 
chronic schizophrenia first manifested several years after 
his discharge from duty and was unrelated to his periods of 
service.  The Board concluded that the appellant's 
schizophrenia was not incurred in or aggravated by service 
and could not be presumed to have been incurred in service.

In an August 1995 single-judge order, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (the Court) 
affirmed the Board's decision.

Although the Court's decision also becomes final on the 
expiration of the period within which an appellant may file a 
notice of appeal to the U.S. Court of Appeals for the Federal 
Circuit (38 U.S.C.A. § 7291(a)), the Court's review is 
limited to the record of proceedings before the Board (38 
U.S.C.A. § 7252(b)).  Accordingly, because the Court did not 
review any evidence other than that of record at the time of 
the Board's March 1994 decision, the Board must look to the 
evidence added to the record since its 1994 final decision.

In evaluating the appellant's current petition to reopen his 
claim for service connection for schizophrenia, the Board 
considers all evidence submitted by the appellant or obtained 
on his behalf since the last final denial in order to 
determine whether this claim must be reopened and 
readjudicated on its merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In this case, service connection for 
schizophrenia was last denied by the Board in March 1994.  At 
that time, the Board noted that the appellant was diagnosed 
with a personality disorder during service and that 
schizophrenia first manifested several years after service 
discharge.  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims 
(hereinafter "Court"), the Board may reopen and review a 
claim which has been previously denied only if new and 
material evidence is submitted by or on behalf of the 
appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

To determine whether new and material evidence has been 
presented, the Court, in Elkins v. West, 12 Vet. App. 209 
(1999) (en banc), outlined a three-step process for reopening 
claims under the Federal Circuit's holding in Hodge, supra:  
First, VA must determine whether new and material evidence 
has been presented under 38 C.F.R. § 3.156(a).  If the newly 
presented evidence is not "new," the claim to reopen fails 
on that basis and no further analysis of the evidence is 
required.  Similarly, if "new" evidence is not "material," 
in the sense that does not bear directly and substantially 
upon the specific matter under consideration and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156 
(1999).  Second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a).  There is no duty to assist in the 
absence of a well-grounded claim.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) cert. denied, sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  Third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled. 

The questions involved in determining whether evidence is new 
and material are sequential questions and a negative answer 
to any one of them ends the inquiry and the claim to reopen a 
previously and finally disallowed claim must be denied.  
Therefore, if the newly presented evidence is not "new," 
the claim to reopen fails on that basis and no further 
analysis of the evidence is required.  Similarly, if "new" 
evidence is not "material" in the sense that it is not 
relevant to and probative of the specific matter under 
consideration, the claim to reopen fails on that basis and 
the inquiry ends.  See Evans, at 286 (holding that "new" 
evidence was not relevant to and probative of a nexus between 
the claimed psychiatric disorder and an in-service injury or 
disease which was the "issue at hand" in the case, and 
therefore the "new" evidence was not "material" evidence 
and the inquiry ended, notwithstanding "old" evidence in 
the record pertaining to a nexus between the veteran's 
psychiatric disorder and his military service).

In reviewing the appellant's petition to reopen his claim, 
the Board notes that the specified basis for the prior denial 
was the lack of evidence to establish the presence of 
schizophrenia during service or to relate the post-service 
diagnosis of schizophrenia to service.  Evidence added to the 
record since the March 1994 decision includes numerous 
photocopies of treatment reports which were previously 
considered as well as VA outpatient treatment reports dated 
from December 1996 to May 1998.  While these reports note 
that the appellant was seen for various complaints and 
reflect the diagnosis of schizophrenia, they provide no 
objective evidence to relate that diagnosis to the 
appellant's period of service.  

The Board finds that the above medical evidence is new in 
that it has not been previously considered in the 
adjudication of the appellant's claim for service connection.  
However, the Board concludes that this evidence is not 
material since there are no competent findings to relate the 
appellant's schizophrenia to his period of service or any 
incident therein.  

In view of the above, the evidence submitted in support of 
the current petition to reopen the claim for service 
connection for schizophrenia does not bear directly and 
substantially on the matter at hand and is not found to be so 
significant, either by itself or in connection with evidence 
already of record, that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In the absence of any additional new and material evidence, 
the claim for service connection for schizophrenia is not 
reopened.

Where a claimant refers to a specific source of evidence that 
could reopen a final claim, VA has a duty to inform him of 
the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
appellant of the necessity to submit certain evidence, see 
38 U.S.C.A. § 5103(a) (West 1991), in this case, because 
nothing in the record suggests the existence of evidence that 
might reopen this claim.  Accordingly, the Board concludes 
that VA has fulfilled its obligations with regard to this 
claim under 38 U.S.C.A. § 5103(a) (West 1991).  An attempt to 
obtain additional records is not warranted.  See Elkins v. 
Brown, 9 Vet. App. 391, 398 (1995) (citing 38 C.F.R. 
§ 3.304(c) (development of evidence will be accomplished when 
deemed necessary)).


ORDER

The appeal is denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals


 


